PER CURIAM:
Claimant brought this action for tire damage which occurred as a result of an encounter with a road sign which had fallen from the 35th Street Bridge after repair work on the bridge had commenced by the contractor for respondent. The 35th Street Bridge is maintained by respondent in Kanawha County. The Court is of the opinion to make an award for reasons more fully stated below.
The incident giving rise to this claim occurred on April 9,1998, at about 12:00 p.m. Claimant was traveling on the 35th Street Bridge ramp towards Kanawha City, in Kanawha County. The day in question was cloudy and windy. There was little traffic on the road. Claimant was traveling at about twenty-five to thirty miles per hour across the bridge. Suddenly, an orange road sign that was attached to the 3 5th Street Bridge fell off the bridge and onto the road, fifteen to twenty feet in front of claimant. Unable to avoid the fallen road sign, claimant’s vehicle struck the fallen road sign. By the time claimant got to the Kanawha City side of the 35th Street Bridge, his right rear truck tire was flat. The collision with the sign resulted in claimant’s right rear truck tire being slashed. Claimant incurred loss in the amount of $50.00.
Respondent denied liability for the accident in question. Respondent acknowledges that claimant collided with a road sign that had fallen from the 35th Street Bridge. However, respondent introduced evidence that a contractor, Ahem & Associates, was doing repair work on the 35th Street Bridge on the day in question pursuant to a contract between respondent and the contractor. The contract between respondent and contractor, Ahem & Associates, provided for a “save harmless” clause. Respondent moved to dismiss the claimant’s claim at the hearing which motion was denied by the Court based upon the “save harmless” clause. The contractor, Ahem & Associates, executed a bond for this project upon which respondent may recover any award made to claimant by this Court.
Respondent had employees at the construction site responsible for supervising the actions of the contractor with regard to the safety of the traveling public. Therefore, respondent had an Obligation and a duty to ascertain that the sign in question at the construction site was secured in a proper manner such that it did not pose a hazard to the traveling motorist using the 35th Street Bridge. The failure of respondent’s employees to supervise the contractor in the proper placement of the sign constitutes negligence for which claimant may recover his loss.
Accordingly, the Court is of the opinion to and does make an award in the amount of $50.00 to claimant.
Award of $50.00.